               Case 3:18-cv-00373-LB Document 97 Filed 05/10/19 Page 1 of 3



 1   David Harold Moore
        2767 Cherrydale Falls Drive
 2      Henderson, NV 89052
        Telephone: (702) 492-0493
 3      E-mail: kellerlitigation@gmail.com
     Defendant in propria persona
 4

 5                                United States District Court
                             for the Northern District of California
 6                                    San Francisco Division

 7                                                       Case No. 3:18-cv-00373-LB
            Steep Hill Laboratories, Inc.,
 8          Jmichaele Keller,                            Request for Telephonic
                       Plaintiffs,                       Appearance
 9
                        v.                               Date:      May 16 , 2019
10                                                       Time:      11:00 a.m.
            David Harold Moore,                          Room:      Courtroom C - Floor 15
11          Does 1 through 10, inclusive,                           450 Golden Gate Ave.
                      Defendants.                                   San Francisco, CA 94102
12
                                                         Judge:     Hon. Laurel Beeler
13
            David Harold Moore,
14                   Counterclaimant and
                     Third-Party Plaintiff,
15
                        v.
16
            Jmichaele Keller
17             a/k/a James Michael Keller,
            Steep Hill Laboratories, Inc.,
18                     Counter-Defendants,

19          Does 11 through 21, inclusive,
                      Third-Party Defendants.
20

21          To all parties and their attorneys of record:

22          I, David Harold Moore, defendant in the above-captioned case, respectfully request

23   pursuant to the above-captioned judge’s Procedures for Telephone Appearances for an order

24   allowing me to appear by telephone at the above-captioned Case Management Conference. This

25   request is made on the basis that it would be unduly burdensome for me, as an indigent person to

26   travel in person from Henderson, Nevada to San Francisco. In addition, a telephonic appearance

27   would be sufficient.
                                                    1
                                                                   Request for Telephonic Appearance
                                                                         Case No. 3:18-cv-00373-LB
     Case 3:18-cv-00373-LB Document 97 Filed 05/10/19 Page 2 of 3



 1
                                                 Respectfully submitted,
 2                                              /s/ David Harold Moore
                                                    David Harold Moore
 3                                                         May 10, 2019
                                                               Defendant
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                  2
                                              Request for Telephonic Appearance
                                                    Case No. 3:18-cv-00373-LB
                 Case 3:18-cv-00373-LB Document 97 Filed 05/10/19 Page 3 of 3



 1                                               Declaration

 2          I, David Harold Moore, declare as follows:

 3          1.      I am over 18 years old and I make this declaration on the basis of my personal

 4   knowledge of the facts set forth below, with the exception of whichever facts may be stated on in-

 5   formation and belief. Nonetheless, I believe those facts to be true. If called upon to testify, I could

 6   and would testify competently in support of each and every single fact stated herein.

 7          2.      I am the self-represented defendant in this case, and write and file this declaration

 8   in support of the attached administrative motion.

 9          3.      Pursuant to Civil Local Rule 7-5(a), I declare that all factual contentions made in

10   support of my attached administrative motion are true and correct.

11          4.      Pursuant to Civil Local Rule 7-11(a), I could not obtain a stipulation in time

12   because I had only 7 days from the time of service per Fed. R. Civ. P. 81(c)(2)(C) to file my an-

13   swer, and I only had one day left. I also felt it was futile due to certain previous actions of adverse

14   counsel intended to increase the costs of litigation for me, such as refusing to accept electronic

15   service except for one specific file. Moreover, this request concerns the Court alone and I believe

16   that it is properly brought without a stipulation.

17          5.      I declare under penalty of perjury under the laws of the United States that the

18   foregoing is true and correct.

19
                                                                            Respectfully submitted,
20                                                                         /s/ David Harold Moore
                                                                               David Harold Moore
21                                                                                    May 10, 2019
                                                                                          Defendant
22

23

24

25

26

27
                                                          3
                                                                        Request for Telephonic Appearance
                                                                              Case No. 3:18-cv-00373-LB
